Citation Nr: 0429311	
Decision Date: 10/26/04    Archive Date: 11/08/04

DOCKET NO.  02-20 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (the RO).  

Procedural history

The veteran served on active duty from February 1969 to 
December 1971.  
He served in Vietnam and was awarded the Combat Infantryman 
Badge. 

In April 2002, the RO received the veteran's claims of 
entitlement to service connection for PTSD and for hearing 
loss.  In an August 2002 rating decision, the RO denied the 
hearing loss claim.  The RO granted service connection for 
PTSD and assigned a 50 percent disability rating.  The 
veteran disagreed with the August 2002 rating decision and 
initiated this appeal.  The appeal was perfected with the 
timely submission of his substantive appeal (VA Form 9) in 
December 2002.  

In January 2004, the Board remanded these issues for further 
evidentiary development.  After the requested development was 
accomplished, to the extent possible under the circumstances 
here presented, the RO issued a supplemental statement of the 
case (SSOC) in June 2004 which continued the previous 
denials.  

Issues not on appeal

The Board observes that, in addition to remanding the issues 
listed above, its January 2004 decision included decisions on 
the merits as to two other issues on appeal at that time.  
The Board denied claims of entitlement to service connection 
for disorders of the right hip and back.  The Board's 
decision is final.  See 38 C.F.R. § 20.1100 (2004).  
Accordingly, those issues will not  be addressed further 
herein.

In the August 2002 rating decision, the RO granted service 
connection for tinnitus.  To the Board's knowledge, the 
veteran has not disagreed with that decision.  Accordingly, 
that issue is not in appellate status.

FINDINGS OF FACT

1.  The veteran failed, without good cause, to report for a 
VA examination which was necessary to evaluate his service-
connected PTSD.

2.  There is insufficient evidence upon which to render an 
informed decision as to the issue of entitlement to an 
increased rating for the veteran's service-connected PTSD, 
and the veteran has not cooperated in VA's attempts to assist 
him in developing his claim. 

3.  The veteran failed, without good cause, to report for a 
VA examination that was necessary to evaluate his hearing.

4.  The evidence does not support the existence of a hearing 
loss disability, as defined by VA regulations.  


CONCLUSIONS OF LAW

1. The claim of entitlement to an increased disability rating 
for PTSD is denied based on the veteran's failure to report 
for and refusal to undergo a necessary and scheduled VA 
examination.  38 C.F.R. § 3.655 (2004).

2.  A hearing loss disability was not incurred as a result of 
the veteran's active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.385, 3.655 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
bilateral hearing loss.  He is also seeking entitlement to an 
increased disability rating for his service-connected PTSD.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

1.  Entitlement to an increased disability rating for 
service-connected PTSD, currently evaluated as 50 percent 
disabling.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  

The Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001).  For 
reasons expressed immediately below, the Board finds that 
resolution of the issue of entitlement to an increased 
disability rating for PTSD is based on the operation of law 
and that the VCAA is generally not applicable.

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en 
banc), the United States Court of Appeals for Veterans Claims 
(the Court) held that the VCAA has no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive in the matter.  The Board finds 
that such is the case as to the PTSD issue here on appeal.  
As explained below, the appeal as to this issue is being 
denied due to the veteran's failure to report for a scheduled 
VA examination.  Therefore, based on the Court's decision in 
Manning, the Board concludes that the veteran's PTSD claim is 
not subject to the provisions of the VCAA.  

The Board has the fundamental authority to decide a claim in 
the alternative. See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995).  Notwithstanding the fact that the VCAA appears to be 
inapplicable to this claim, the veteran was in fact provided 
with adequate VCAA notice by means of a July 2002 letter from 
the RO.  See the Board's discussion of this matter in its 
January 13, 2004 decision, pages 5-6, as well as a detailed 
discussion with respect to the second issue on appeal below.  
The July 2002 VCAA letter properly informed the veteran of 
his responsibilities and those of VA in connection with 
securing evidence pertinent to his claims.  The veteran was 
specifically instructed to inform VA of the existence of 
additional information and evidence "that you want us to try 
to get for you."  See the July 8, 2002 letter from the RO to 
the veteran, with a copy to his attorney, page 2.   Although 
this letter preceded the grant of service connection for 
PTSD, another VCAA letter after such grant was not required.  
See VAOPGCPREC 8-2003 [If, in response to notice of its 
decision on a claim for which VA has already given section 
5103(a) notice, VA receives a notice of disagreement that 
raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.

With respect to VA's duty to assist the veteran, in its 
January 2004 decision, the Board remanded the veteran's claim 
of entitlement to an increased disability rating for his 
service-connected PTSD so that a VA mental disorders 
examination could be scheduled.  As will be discussed below, 
the veteran failed without explanation to report for the 
scheduled examination.

In short, the veteran has been accorded ample opportunity to 
present evidence and argument in support of his claim.  The 
RO notified him of the evidence necessary to support his 
claim and assisted him extensively in obtaining evidence.  
The veteran has been afforded the opportunity to cooperate 
with VA in obtaining current medical evidence to evaluate his 
claim.  He has failed to do so.  

VA's duty to assist the veteran in developing the facts and 
evidence pertinent to a veteran's claim is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
[the duty to assist is exhausted when there is non-compliance 
by the claimant].  It is the responsibility of veterans to 
cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
As will be discussed further below, it is clear that VA has 
done its utmost to develop the evidence with respect to the 
veteran's claim.  Any failure to develop this claim rests 
with the veteran himself.  

Relevant law and regulations

VA examinations

As noted above, the VCAA and its implementing regulations 
provide that the assistance provided by VA shall include 
obtaining a medical examination or opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2004).

Where there is an original compensation claim or a claim for 
increase submitted by a veteran, but medical evidence 
accompanying the claim is not adequate for rating purposes, a 
VA examination will be authorized, and individuals for whom 
an examination has been scheduled are required to report for 
the examination.  38 C.F.R. § 3.326(a) (2004).  Provided that 
it is otherwise adequate for rating purposes, any hospital 
report or any examination report from any government or 
private institution may be accepted for rating a claim 
without further examination.  38 C.F.R. § 3.326(b) (2004).  
Provided that it is otherwise adequate for rating purposes, a 
statement from a private physician may be accepted for rating 
a claim without further examination.  38 C.F.R. § 3.326(c) 
(2004).  

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination and the veteran, 
without good cause, fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination was scheduled in conjunction 
with a claim for increase and entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination, the claim shall be denied.  
Examples of good cause include, but are not limited to, 
illness of the veteran, or illness or death of a family 
member.  38 C.F.R. § 3.655 (2004); see also Engelke v. Gober, 
10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. 
App. 307, 311 (1992).  In Hyson v. Brown, 5 Vet. App. 262, 
265 (1993), the Court pointed out that VA must show that the 
veteran lacked "adequate reason" [see 38 C.F.R. § 3.158(b)]  
or "good cause" [see 3.655] for failing to report for a 
scheduled examination.  

Analysis

The record on appeal shows that, in compliance with the 
Board's January 2004 remand, the RO scheduled the veteran for 
a VA examination in March 2004.  The purpose of this 
examination was to assess the severity of the veteran's PTSD 
symptomatology and to distinguish nonservice-connected 
psychiatric symptomatology associated with a personality 
disorder from that associated with the service connected 
PTSD.  See the Board's January 2004 decision, page 12.  The 
veteran failed to report for the scheduled VA examination, 
giving no explanation for such failure.  There is no 
indication that the veteran did not receive notice of the 
scheduled examination.  

For reasons expressed below, the Board is denying the 
veteran's increased rating claim under the provisions of 
38 C.F.R. § 3.655, due to the veteran's failure, without good 
cause, to report for a VA examination deemed necessary to 
establish his entitlement to an increased disability rating. 

The Board notes that the record does contain a private 
examination report dated May 2002, submitted by the veteran.  
Under VA regulations, such private examinations are 
acceptable without further VA examination, but only if they 
are otherwise adequate for rating purposes.  See 38 C.F.R. § 
3.326 (2004).  

Determining the adequacy of the evidence is not the 
responsibility of the claimant; it is the responsibility of 
VA.  See 38 C.F.R. §§ 3.159, 3.655 (2004).  In this case, the 
Board determined in January 2004 that the May 2002 private 
examination is not adequate for rating purposes, because it 
included a diagnosis of a personality disorder in addition to 
PTSD, but it did not adequately distinguish the psychiatric 
symptoms attributable to the personality disorder from those 
attributable to the veteran's PTSD.  Such a distinction is 
important because personality disorders are considered to be 
congenital or developmental disabilities for which service 
connection may not be granted.  See 38 C.F.R. § 3.303, 4.9, 
4.127 (2004).  VA may compensate veterans only for service-
connected disability.  38 U.S.C.A. § 101 (13) (West 2002).  
The court has held that the Board is itself not competent to 
make distinctions in symptomatology between service-connected 
and nonservice-connected disabilities in the absence of 
medical evidence that supports such distinctions.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); see also 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  For these 
reasons, a medical opinion that discusses the symptomatology 
attributable to the veteran's non service-connected 
personality disorder versus service-connected PTSD is 
critical to the Board's determination of whether, as the 
veteran contends, a higher disability rating is warranted for 
PTSD.

The Board observes that the case law of the Court is fully 
supportive of the Board's decision to schedule a new VA 
examination in this case.  In a long line of cases, the Court 
has stated that, where the record does not adequately reveal 
the current state of the claimant's disability, fulfillment 
of the statutory duty to assist requires a thorough and 
contemporaneous medical examination, particularly if there is 
no medical evidence which adequately addresses level of 
impairment of the disability since the previous examination.  
See e.g. Allday v. Brown, 7 Vet. App. 517, 526-27 (1995); 
Suttmann v. Brown, 5 Vet. App. 127, 138 (1993); Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The facts in this 
case are precisely on point with the Court's case law in that 
the veteran has claimed over the course of this appeal that 
his disability is more severely disabling than currently 
rated.  The veteran's own contentions require additional 
medical examination to address the level of impairment.

The RO sent the veteran a letter in July 2002, which, among 
other things, advised him that under 38 C.F.R. 
§ 3.159(c)(4)(i), VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence 
of record, if VA determines that such an examination is 
necessary to decide the claim.  Also, in addition to the 
Board's remand in January 2004, a letter was sent in March 
2004, both of which specifically informed the veteran that a 
VA examination was being scheduled to evaluate his PTSD.  The 
veteran was notified that he should call the VA Medical 
Center and reschedule his appointment if he could not make 
the original date.  Moreover, the Board, in its January 2004 
remand, and the RO, in the June 2004 SSOC, provided the 
veteran with the language of the regulation governing failure 
to report for a scheduled VA examination, and thereby 
informed him of the consequences of such failure.  

It is clear that the veteran has presented no good cause for 
his failure to report for the VA compensation examination 
scheduled in connection with his claim.  
Cf. Hyson, supra.  It is not clear from the record whether or 
not the veteran, perhaps on advice of counsel, is 
deliberately attempting to limit the evidence VA can consider 
to that selected and provided by the veteran himself and his 
attorney.
It appears that neither the veteran or his attorney have 
communicated with VA since   
December 2002.

If the veteran is deliberately refusing to report for a 
necessary VA examination, the Board observes that the 
situation is similar to that in Wood, 1 Vet. App. 190.  In 
that case, the veteran argued that the evidence of record, 
although incomplete in part because of his own unwillingness 
to cooperate with the efforts of VA to develop his case, was 
sufficient to support a grant.  The Court stated "[t]he duty 
to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood, 1 Vet. 
App. at 193.

The Board also notes a similar fact pattern in a non-
precedential but persuasive opinion by a single judge of the 
Court.  See Bethea v. Derwinski, 252, 254 (1992) [a non-
precedential Court decision may be cited "for any 
persuasiveness or reasoning it contains"].

In Maged v. West, U.S. Vet. App. No. 97-1517 (January 8, 
1999), the claimant refused to report for VA examination.  
The Court characterized the appellant's behavior as actively 
thwarting attempts by the VA to obtain the necessary medical 
evidence to adjudicate his claim.  See Maged, slip opinion at 
16-17.  The Court then held that the appellant had not shown 
good cause for his refusal to attend a VA examination and 
affirmed the Board's denial of service connection.  Of 
particular interest in light of this case is the following 
quote: "By demanding the right to approve or disapprove any 
medical evidence before it is entered into his record, the 
appellant has attempted to manipulate the evidence in his 
favor."  See Maged, slip op. at 17-18.

In any event, while the veteran's reasons for not appearing 
for a scheduled VA examination have not been conveyed, such 
is not material to the outcome of this case.  As indicated 
previously, where a claimant fails to report without good 
cause for a VA examination scheduled in connection with an 
increased rating claim, such claim is to be denied under 
38 C.F.R. § 3.655.  As such, the Board finds that the 
veteran's claim for an increased rating for PTSD is denied as 
a matter of law.  See 38 C.F.R. § 3.655 (2004).

Additional comment

The Board is aware of due process concerns which may arise in 
connection with cases, such as this, in which a claim is 
being denied based on failure to adhere to VA regulations 
rather than the Board considering the evidentiary merits of 
the issue on appeal.  Cf. Swan v. Brown, 9 Vet. App. 450 
(1996).  In this case, however, for the reasons stated below, 
the Board believes that any due process concerns have been 
satisfied.

The veteran was informed by the RO and the Board of the 
consequences of his failure to report for VA examination.  
See, e.g. the Board's January 2004 decision, page 15.  The 
veteran was clearly advised of 38 C.F.R. § 3.655, and that 
his claim might be denied on the basis that he failed to 
report for a scheduled VA examination without good cause.  
Moreover, the June 2004 supplemental statement of the case 
from the RO specifically stated ""If you are now willing to 
report for a VA examination please notify our office so that 
another examination may be scheduled."  Neither the veteran 
or his attorney responded.  

The Board therefore finds no due process concerns in the 
denial of the veteran's claim.

Conclusion

In short, the veteran has failed to report for VA 
examination.  In the opinion of the Board, further action 
without cooperation, or indeed, response from the veteran, 
constitutes a waste of limited government resources, and more 
pointedly, to a delay in the proper and timely consideration 
of other veterans' claims.  See e.g. Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994).  The claim is therefore denied under 
38 C.F.R. § 3.655 for the reasons stated above.

2.  Entitlement to service connection for hearing loss.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday, 14 Vet. 
App. 282-83 [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also, 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the August 2002 rating decision, by the November 
2002 statement of the case (SOC), by the June 2004 SSOC, and 
by the Board's January 2004 remand of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.  More significantly, a letter was 
sent to the veteran in July 2002, with a copy to his 
attorney, which was specifically intended to address the 
requirements of the VCAA.  That letter explained in detail 
the elements that must be established in order to grant 
service connection; it enumerated the evidence already 
received; and it provided a description of the evidence still 
needed to establish those elements.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the July 
2002 VCAA letter, the RO informed the veteran that "We will 
make reasonable efforts to help you get evidence necessary to 
support your claim.  We will try to help you get such things 
as medical records, employment records, or records from other 
Federal agencies[...]  We will also assist you by providing a 
medical examination or getting a medical opinion if we decide 
it's necessary to make a decision on your claim."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The July 2002 letter told the veteran that, "We need the 
following information from you:  Complete, sign and return 
the enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs.  
Use a separate form for each doctor or hospital where you 
were treated for any of your claimed conditions.  We have 
requested a certified copy of your DD 214 from Nebraska 
Department of Veterans Affairs.  You may expedite your claim 
by sending a certified copy of this document." 

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  Even though the July 2002 letter did not 
specifically request that the veteran provide "any evidence 
in [his] possession that pertains to the claim" (as stated in 
38 C.F.R. § 3.159 (b)), it did request that he "tell us about 
any additional information or evidence that you want us to 
try to get for you."  The Board believes that this request 
substantially complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

The Board finds that July 2002 letter properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim, and it 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the 
veteran.  The Board notes that, even though the letter 
requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  

The Board notes that the fact that the veteran's claim was 
then adjudicated by the RO in August 2002, prior to the 
expiration of the one-year period does not render the RO's 
notice invalid or inadequate.  The recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) [to be codified at 38 U.S.C. §  
____], made effective from November 9, 2000, specifically 
addresses this matter and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit VA 
from making a decision on a claim before the expiration of 
the one-year period referred to in that subsection.

The Board also notes that in March 2004, the RO again sent 
the veteran a letter informing him of his and VA's rights and 
responsibilities under the VCAA.  Based on this procedural 
history, the Board finds that the veteran was notified 
properly of his statutory rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the RO obtained the veteran's service medical 
records and VA outpatient treatment records.  The veteran has 
also submitted private medical records.  In response to the 
Board's January 2004 remand, the veteran was scheduled for a 
VA examination, for which he failed to report.  The Court has 
held that VA's duty to assist the veteran in developing the 
facts and evidence pertinent to a veteran's claim is not a 
one-way street.  See Wood, 1 Vet. App. at 193  [the duty to 
assist is exhausted when there is non-compliance by the 
claimant].  It is the responsibility of veterans to cooperate 
with VA.  Caffrey, 6 Vet. App. at 383; Olson, 3 Vet. App. at 
483.  

It is clear from the above, and as will be discussed further 
below, that VA has done its utmost to develop the evidence 
with respect to the veteran's claim.  Any failure to develop 
this claim rests with the veteran himself.

The veteran and his attorney have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he indicated in his VA Form 9 that he did 
not want a BVA hearing, and he never requested a hearing 
before the RO.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection -- hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2004).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  Hensley, 5 Vet. 
App. 155.

Provisions for evaluating exceptional patterns of hearing 
impairment are as follows:

(a) When the pure tone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman Numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.

(b) When the pure tone threshold is 30 decibels or less at 
1,000 hertz, and 70 decibels or more at 2,000 hertz, the 
rating specialist will determine the Roman Numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the higher Roman Numeral.  
Each ear will be evaluated separately.

38 C.F.R. § 4.86 (2004).

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that a hearing loss disability was not incurred 
as a result of the veteran's active service.

The Board's decision is based on the absence of any evidence 
in the record that would meet the standard required by VA 
regulations for a hearing loss disability.   Those 
regulations require that impaired hearing will only be 
considered to be a disability for VA compensation purposes 
when certain auditory thresholds are met, or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2004).  

The only audiometric evidence of record comes from a March 
2002 report of Dr. C.A.F.  While that report does include a 
finding that the veteran has mild high frequency 
sensorineural hearing loss, bilaterally, the audiometric 
findings are not reported numerically, but are reported in a 
graphical format.  

While the Board does not believe that it is necessarily 
precluded from interpreting a graph where the information is 
clearly conveyed, such interpretation itself involves a 
separate factual finding as to what numeric value was 
intended by the examiner.  See Kelly v. Brown, 7 Vet. App. 
471 (1995) [interpetation of an audiometric graph requires a 
factual finding].  In the case of Dr. C.A.F.'s report, the 
information is not clearly conveyed.  In fact, it is unclear 
whether anyone other than Dr. C.A.F. could accurately 
interpret the graph.  The Board certainly does not believe 
that it is competent to provide such interpretation, or that 
such interpretation on the part of the Board would be 
acceptable within the confines established under Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) [the Board may not 
base a decision on its own unsubstantiated medical 
conclusions]; see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, without further competent 
interpretation, the graphical portion of Dr. C.A.F.'s report 
cannot be used for purposes of determining whether the 
veteran has a hearing loss disability.  The Board also notes 
that no values are identified on Dr. C.A.F.'s report as 
Maryland CNC speech recognition test results.  

The RO identified the lack of required information pertaining 
to hearing loss in the record and in July 2002 attempted to 
schedule the veteran for a VA audiological examination.  The 
veteran did not report for that examination.  The Board 
remanded this issue in January 2004 for the precise reason of 
completing the record.  In its remand, the Board noted the 
veteran's failure to report for the previously scheduled VA 
audiology examination, but also noted that the veteran had 
recently changed his address and therefore accorded the 
veteran another opportunity to be examined.  See the Board's 
January 2004 remand, page 13.  The veteran again failed to 
report for examination.    

In sum, the Board is left with no competent interpretation of 
the medical evidence of record, and thus with no basis on 
which to conclude that the specific requirements for a 
hearing loss disability have been met.  VA has repeatedly 
explained the situation to the veteran, and the Board has 
attempted to assist him in rectifying it.  The veteran has 
been afforded ample opportunity to obtain the evidence that 
is needed to support his claim.  He has declined to cooperate 
with VA.  The Board is bound in its determinations by the law 
and VA regulations.  See 38 U.S.C.A. § 7104.  Such 
regulations provide that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination, and the veteran, without good cause, fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655 (2004).  As the 
record now stands, the evidence does not support the 
veteran's claim. 

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  The Board therefore believes that in the absence of 
an identified hearing loss disability which meets the 
requirements of VA regulations, the Board's analysis need 
proceed no further.  Service connection may not be granted.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an increased rating in excess of 50 percent 
for service-connected PTSD is denied.

Service connection for hearing loss is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2


 
 
 
 

